





CITATION:
Jeffery v. London Life
          Insurance Company, 2011 ONCA 772



DATE: 20111208



DOCKET: C52858



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Blair and LaForme JJ.A.



BETWEEN:



James Jeffery and  DAlton S. Rudd



Plaintiffs/Respondents



and



London Life Insurance Company and The Great-West Life
          Assurance Company



Defendants/Appellants

Proceeding
          Under the
Class Proceedings Act, 1992
, S.O. 1992, c. 6

AND BETWEEN:

John
          Douglas McKittrick

Plaintiff/Respondent

and

The
          Great-West Life Assurance Company and Great-West Lifeco Inc.

Defendants/Respondents

Proceeding
          Under the
Class Proceedings Act, 1992
, S.O. 1992, c. 6



Sheila R. Block, Wendy M. Matheson and Crawford G. Smith, for
          the appellants



Paul J. Bates, David B. Williams, Jonathan J.
          Foreman, and Robert L. Gain, for the respondents



Heard:  June 6, 7 and 8, 2011



On appeal from the judgment of Justice Johanne N. Morissette
          dated October 1, 2010, with reasons reported at 2010 ONSC 4938, 74 B.L.R. (4th)
          83.



COSTS ENDORSEMENT



[1]

The appellants achieved substantial but not total success.  They do not
    seek costs.  In the circumstances, we do not consider that the respondents are
    entitled to costs.  As a  
    result, there shall be no order as to costs.

OConnor A.C.J.O.

R.A. Blair J.A.

H.S.
    LaForme J.A.


